Bleckley, Judge.
1. Whether section 893 of the Code was intended to free tax titles from any of the strictness of the prior law need not be considered. It certainly does not give them a higher status than belongs to a deed made by the sheriff under the judgment of a court, and such a deed, unsupported, is generally not admissible in evidence: Clark & Wilson vs. Trawick, Jannuary term, 1876.
2. The foregoing being a sufficient reason for excluding the deed, it is needless to inquire what recitals such a deed should contain, or what would be their effect. The judgment excepted to was right, no matter on what ground it was based.
Judgment affirmed.